Case 4:18-cr-00012-MFU-RSB Document 504-4 Filed 12/03/19 Page 1 of 24 Pageid#:
                                   2837
Case 4:18-cr-00012-MFU-RSB Document 504-4 Filed 12/03/19 Page 2 of 24 Pageid#:
                                   2838
Case 4:18-cr-00012-MFU-RSB Document 504-4 Filed 12/03/19 Page 3 of 24 Pageid#:
                                   2839
Case 4:18-cr-00012-MFU-RSB Document 504-4 Filed 12/03/19 Page 4 of 24 Pageid#:
                                   2840
Case 4:18-cr-00012-MFU-RSB Document 504-4 Filed 12/03/19 Page 5 of 24 Pageid#:
                                   2841
Case 4:18-cr-00012-MFU-RSB Document 504-4 Filed 12/03/19 Page 6 of 24 Pageid#:
                                   2842
Case 4:18-cr-00012-MFU-RSB Document 504-4 Filed 12/03/19 Page 7 of 24 Pageid#:
                                   2843
Case 4:18-cr-00012-MFU-RSB Document 504-4 Filed 12/03/19 Page 8 of 24 Pageid#:
                                   2844
Case 4:18-cr-00012-MFU-RSB Document 504-4 Filed 12/03/19 Page 9 of 24 Pageid#:
                                   2845
Case 4:18-cr-00012-MFU-RSB Document 504-4 Filed 12/03/19 Page 10 of 24 Pageid#:
                                    2846
Case 4:18-cr-00012-MFU-RSB Document 504-4 Filed 12/03/19 Page 11 of 24 Pageid#:
                                    2847
Case 4:18-cr-00012-MFU-RSB Document 504-4 Filed 12/03/19 Page 12 of 24 Pageid#:
                                    2848
Case 4:18-cr-00012-MFU-RSB Document 504-4 Filed 12/03/19 Page 13 of 24 Pageid#:
                                    2849
Case 4:18-cr-00012-MFU-RSB Document 504-4 Filed 12/03/19 Page 14 of 24 Pageid#:
                                    2850
Case 4:18-cr-00012-MFU-RSB Document 504-4 Filed 12/03/19 Page 15 of 24 Pageid#:
                                    2851
Case 4:18-cr-00012-MFU-RSB Document 504-4 Filed 12/03/19 Page 16 of 24 Pageid#:
                                    2852
Case 4:18-cr-00012-MFU-RSB Document 504-4 Filed 12/03/19 Page 17 of 24 Pageid#:
                                    2853
Case 4:18-cr-00012-MFU-RSB Document 504-4 Filed 12/03/19 Page 18 of 24 Pageid#:
                                    2854
Case 4:18-cr-00012-MFU-RSB Document 504-4 Filed 12/03/19 Page 19 of 24 Pageid#:
                                    2855
Case 4:18-cr-00012-MFU-RSB Document 504-4 Filed 12/03/19 Page 20 of 24 Pageid#:
                                    2856
Case 4:18-cr-00012-MFU-RSB Document 504-4 Filed 12/03/19 Page 21 of 24 Pageid#:
                                    2857
Case 4:18-cr-00012-MFU-RSB Document 504-4 Filed 12/03/19 Page 22 of 24 Pageid#:
                                    2858
Case 4:18-cr-00012-MFU-RSB Document 504-4 Filed 12/03/19 Page 23 of 24 Pageid#:
                                    2859
Case 4:18-cr-00012-MFU-RSB Document 504-4 Filed 12/03/19 Page 24 of 24 Pageid#:
                                    2860
